--------------------------------------------------------------------------------

Exhibit 10.1
[nc10009930x3_ex10-1img001.jpg]                                    


First Amendment to Loan Agreement


Borrowers:
RW HOLDINGS NNN REIT, INC., a Maryland corporation (“NNN Holdings”)
 
RICH UNCLES NNN LP, LLC, a Delaware limited liability company (“NNN LLC”)
 
RW HOLDINGS NNN REIT OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(“NNN OP”)
 
BRIXINVEST, LLC, a Delaware limited liability company (“BrixInvest”)
 
KATANA MERGER SUB, LP, a Delaware limited partnership (“Katana”)
 
MODIV, LLC, a Delaware limited liability company (“Modiv”)


Address:
3090 Bristol Street, Suite 550
 
Costa Mesa, CA 92626


Date:
March 13, 2020



THIS FIRST AMENDMENT TO LOAN AGREEMENT (“Amendment”) is entered into between
PACIFIC MERCANTILE BANK (“Lender”), whose address is 949 South Coast Drive, 3rd
Floor, Costa Mesa, CA 92626, and the borrowers named above (jointly and
severally, “Borrower”), whose chief executive office is located at the above
address.


The Parties agree to amend the Loan and Security Agreement between them, dated
December 19, 2019 (as amended, the “Loan Agreement”), as follows, effective as
of the date hereof.  (Capitalized terms used but not defined in this Amendment
shall have the meanings set forth in the Loan Agreement.)


1.          Extensions for Certain Purchase Contract Loans.  Reference is made
to the $6,940,000 outstanding principal amount of Purchase Contract Loans (the
“October 2019 Purchase Contract Loan”).  Notwithstanding the terms of Section
1(a)(3) of the Schedule to the Loan Agreement, the October 2019 Purchase
Contract Loan shall be due and payable by Borrower on July 31, 2020 (subject to
any terms of the Loan Agreement that may provide for acceleration thereof upon
the occurrence of an Event of Default or otherwise).
-1-

--------------------------------------------------------------------------------

Pacific Mercantile Bank
Amendment to Loan Agreement


2.          Extensions for Certain Other Loans.  Reference is made to the
$3,060,000 outstanding principal amount of Other Loans (the “February 2020 Other
Loan”).  Notwithstanding the terms of Section 1(a)(4) of the Schedule to the
Loan Agreement, the February 2020 Other Loan shall be due and payable by
Borrower on August 31, 2020 (subject to any terms of the Loan Agreement that may
provide for acceleration thereof upon the occurrence of an Event of Default or
otherwise).


3.          Temporary Moratorium on New Purchase Contract Loans and Other
Loans.  Notwithstanding the terms of Section 1 of the Schedule to the Loan
Agreement, no additional Purchase Contract Loans or Other Loans shall be
available to Borrower until October 1, 2020.


4.          Triggered Guaranties Are Effective. The entering into of this
Amendment by Borrower and Lender is hereby deemed a “Trigger Event” as defined
in Section 8(d) of the Schedule to the Loan Agreement (the “First Amendment
Trigger Event”), and the guaranty, payment and indemnification obligations set
forth in the Triggered Guaranties are hereby deemed effective; provided that if
the October 2019 Purchase Contract Loan and the February 2020 Other Loan are
paid in full in accordance with the terms of this Amendment, then the First
Amendment Trigger Event shall be deemed cured.


5.          Fee; Expenses. In consideration for Lender entering into this
Amendment, Borrower shall concurrently pay Lender a fee in the amount of
$20,000, which shall be non-refundable and in addition to all interest and other
fees payable to Lender under the Loan Documents.  Without limiting the terms of
the Loan Agreement, Borrower agrees to pay all of Lender’s expenses in
connection with this Amendment.  Lender is authorized to charge said fee and
expenses to Borrower’s loan account or any of Borrower’s deposit accounts with
Lender.


6.          Representations True. Borrower represents and warrants to Lender
that all representations and warranties set forth in the Loan Agreement, as
amended hereby, are true and correct.


7.          General Release. In consideration for Lender entering into this
Amendment, Borrower and each of the Guarantors (together with Borrower,
individually and collectively, the “Obligor”) hereby irrevocably releases and
forever discharges Lender, and its successors, assigns, agents, shareholders,
directors, officers, employees, agents, attorneys, parent corporations,
subsidiary corporations, affiliated corporations, affiliates, participants, and
each of them (collectively, the “Releasees”), from any and all claims, debts,
liabilities, demands, obligations, costs, expenses, actions and causes of
action, of every nature and description, known and unknown, which Obligor now
has or at any time may hold, by reason of any matter, cause or thing occurred,
done, omitted or suffered to be done prior to the date of this Amendment
(collectively, the “Released Claims”). Obligor hereby irrevocably waives the
benefits of any and all statutes and rules of law to the extent the same provide
in substance that a general release does not extend to claims which the creditor
does not know or suspect to exist in its favor at the time of exe-cuting the
release, and, without limiting the foregoing, Obligor irrevocably waives any
benefits it may have under California Civil Code Section 1542 which provides: 
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”  Obligor
represents and warrants that it has not assigned to any other Person any
Released Claim, and agrees to indemnify Lender against any and all actions,
demands, obligations, causes of action, decrees, awards, claims, liabilities,
losses and costs, including but not limited to reasonable attorneys' fees of
counsel of Lender’s choice and costs, which Lender may sustain or incur as a
result of a breach or purported breach of the foregoing representation and
warranty.  (This Section may be referred to as the “Release Section”.)
-2-

--------------------------------------------------------------------------------

Pacific Mercantile Bank
Amendment to Loan Agreement


8.          No Waiver. Nothing herein constitutes a waiver of any default or
Event of Default under the Loan Agreement or any other Loan Documents, whether
or not known to Bank.


9.          General Provisions.  This Amendment, the Loan Agreement, any prior
written amendments to the Loan Agreement signed by Lender and Borrower, and the
other written documents and agreements between Lender and Borrower set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and under-standings between the parties with respect to the subject
hereof.  Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Lender and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed. The terms and provisions of Sections 9.20 (titled
“Governing Law; Jurisdiction; Venue”) and 9.21 (titled “Dispute Resolution”) of
the Loan Agreement shall apply to this Amendment, and the same are incorporated
herein by this reference.  This Amendment may be executed and delivered by
exchanging original signed counterparts, or signed counterparts by facsimile,
pdf or other electronic means, or a combination of the foregoing, and this
Amendment shall be fully effective if so executed and delivered.


10.          Mutual Waiver of Jury Trial.  LENDER AND BORROWER EACH ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE
WAIVED.  EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF
THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT
OR RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED
BY EACH OF THEM.  IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID,
INVALID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION
OF THIS AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

 [Signatures on Next Page]
-3-

--------------------------------------------------------------------------------

Pacific Mercantile Bank
Amendment to Loan Agreement



Borrower:


RW HOLDINGS NNN REIT, INC.
 
RW HOLDINGS NNN REIT OPERATING PARTNERSHIP, LP
             
By:
/s/ RAYMOND J. PACINI
       
Name:
Raymond J. Pacini
 
By:
RW HOLDINGS NNN REIT, INC., general partner
                       
By:

/s/ RAYMOND J. PACINI
         
Name:
Raymond J. Pacini
         
Title:
CFO
             
RICH UNCLES NNN LP, LLC
 
KATANA MERGER SUB, LP
             
By:
RW HOLDINGS NNN REIT, INC., managing member
 
By:
RW HOLDINGS NNN REIT, INC., general partner
               
By:

/s/ RAYMOND J. PACINI
   
By:

/s/ RAYMOND J. PACINI
 
Name:
Raymond J. Pacini
   
Name:
Raymond J. Pacini
 
Title:
CFO
   
Title:
CFO
             
MODIV, LLC
 
BRIXINVEST, LLC
             
By:
RW HOLDINGS NNN REIT, INC., its Manager
   
By:
/s/ GREGORY W. PRESTON
         
Name:
Gregory W. Preston, Esq.
         
Title:
Manager
 
By:

/s/ RAYMOND J. PACINI
         
Name:
Raymond J. Pacini
         
Title:
 CFO
       



Lender:


PACIFIC MERCANTILE BANK
       
By:
/s/ PETER PACHECO
 
Name:
Peter Pacheco
 
Title:
 Interim Regional Manager/VP
 



[Signature Page—Amendment to Loan Agreement]
-4-

--------------------------------------------------------------------------------

Pacific Mercantile Bank
Amendment to Loan Agreement



CONSENT


Each of the undersigned hereby expressly agrees to the Release Section of the
foregoing Amendment and acknowledges that the undersigned’s consent to the
foregoing Amendment is not required, but the undersigned nevertheless does
hereby consent to the foregoing Amendment and to the documents and agreements
referred to therein and to all future modifications and amendments thereto, and
any termination thereof, and to any and all other present and future documents
and agreements between or among the fore-going parties.  Nothing herein shall in
any way limit any of the terms or provisions of the Continuing Guaranties of the
undersigned, all of which are hereby ratified and affirmed.  Each of the
undersigned acknowledges and agrees that the foregoing Amendment is deemed a
“Trigger Event” (the “First Amendment Trigger Event”) as defined in the Loan
Agreement and in the Continuing Guaranties of the undersigned, and that the
obligations referenced in Section 1A of such Continuing Guaranties are deemed
effective; provided that if the October 2019 Purchase Contract Loan (as defined
in foregoing Amendment) and the February 2020 Other Loan (as defined in
foregoing Amendment) are paid in full in accordance with the terms of the
foregoing Amendment, then the First Amendment Trigger Event shall be deemed
cured.



   
WIRTA FAMILY TRUST DATED JULY 5, 1985, AS AMENDED AUGUST 15, 2006 AND APRIL 22,
2016
/s/ RAYMOND E. WIRTA
     
RAYMOND E. WIRTA
 
By:
/s/ RAYMOND E. WIRTA
      Raymond E. Wirta, Trustee of WIRTA FAMILY TRUST DATED JULY 5, 1985, AS
AMENDED AUGUST 15, 2006 AND APRIL 22, 2016
           
By:
/s/ SANDRA WIRTA
      Sandra Wirta, Trustee of WIRTA FAMILY TRUST DATED JULY 5, 1985, AS AMENDED
AUGUST 15, 2006 AND APRIL 22, 2016




-5-

--------------------------------------------------------------------------------